I am of the opinion that the restrictive motion to quash service of summons after judgment either will not lie (seeGregg v. Seawell, 85 Okla. 88, 204 P. 908; Dannenburg v.Powers, 182 Okla. 404, 77 P.2d 1142; Baldwin v. Burt,54 Neb. 287, 74 N.W. 594), or if it may be entertained, then a ruling thereon is not an appealable order. In the latter instance the moving party, before he is entitled to review here of such order, must take the next step and move to set aside the judgment. The making of such motion, if restricted to jurisdictional grounds, would not constitute a general appearance. 3 Am. Jur., Appearances, § 22, p. 795.
The attack made by the party against whom the judgment is taken should be on the judgment, not upon one of the procedural steps preliminary thereto, before he is permitted to question in this court the correctness of the ruling thereon. This because the plaintiff should be able to show, in a proceeding before the lower court, the validity of the judgment despite the lack of proper service of summons. It should be open to him to show that the moving party had waived services of summons by general appearance or otherwise. If laches of the moving party would be available to defeat the motion — a contention by defendant to such effect being made in its brief though the question is not before us and I express no opinion thereon — then defendant should be permitted to avail himself thereof.
True, in the instant case the judgment recites that the default of the defendant was entered after service of summons and failure of the defendant to answer or otherwise appear. But the issue raised by the motion to quash the service of summons supported by affidavits in denial of the recitals in the return of the process server was the simple one of whether the summons was in fact served on the defendant. The evidence, consequently, would be confined to such issue, unless the motion were enlarged by construction to include the setting aside of all proceedings subsequent to the purported service. If, pursuant to the restrictive *Page 110 
motion as made, the court below had made a finding in favor of defendant in response to the issue tendered, viz., that the defendant had not been served with summons, and based upon such finding had granted the motion, should the court subsequently set aside the judgment on its own motion, on the theory that the foundation of such judgment being taken away it cannot stand? If so, the plaintiff would not — unless he could initiate proceedings thereafter to that end — have his day in court on the other issues relative to the validity of the judgment, adverted to hereinabove.
The opinion states that "upon the hearing of either of such motions after judgment, the opposing party should be permitted to show such facts as are available and as he desires to validate the judgment in spite of a lack of proper service." If by this is meant that wherever a motion to quash service is made after judgment it is to be construed as a motion to set aside not only the service of summons but all proceedings subsequent thereto, thus expanding it to admit evidence relative to the validity of the judgment, I can see no substantial objection, unless it be in the instant case, that such is not what the respondent intended by his motion. If such be the holding of the main opinion, however, the order should not be simply one of reversal with instructions to grant the motion. The trial court should also be directed to further proceed after granting such motion and permit the defendant to introduce such evidence relative to the validity of the judgment as may be material and relevant thereto and to enter an order in effect setting aside or refusing to set aside the judgment.